Title: From Alexander Hamilton to Nathan Rice, 5 March 1800
From: Hamilton, Alexander
To: Rice, Nathan

N Y. March 5th. 1800
Sir
I have just received your letter of the 25th of February.
The employment of the men in cutting and hauling their own wood was certainly proper in itself, as well as consistent with the usage of service. Their conduct therefore was very atrocious and demanded decisive measures.
The direction which I some time ago gave you to refer to me for the appointment of a General Court Martial proceeded from a doubt whether the principles of regularity did not require such reference.
The person who gives orders for a Court Martial has power to approve or reject its decree. You will therefore do in the present case what shall seem to you proper.
Col. Rice

